Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 6/6/2022.  Claims 1, 26, 28-33, 39 are amended; claims 13, 24, 36 are cancelled; claims 34-35, 37-38 are withdrawn from consideration as being drawn to non-elected invention; and claim 41 is added.  Accordingly claims 1-12, 14-23, 25-35, and 37-41 are currently pending in the application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Pezzner on 6/13/2022.
Claim 26:
Replace “R;” (line 2) after “formula (I)” (line 2) and before “is a methyl” (line 2) with “R1”.
Claim 30:
Insert “thioglycolate” after “2-(ethylhexyl)” (line 11) and before “;” (line 11).
Claim 32:
Replace “≥ 0 wt.-%to” (line 31) after “(D)” (line 31) and before “≤ 1 wt.-%” (line 31) with “≥ 0 wt.-% to”.
Claim 34:
Replace “(E) ≥ 0 wt.-% to ≤ 5 wt.-% of at least one ethylenically unsaturated monomer which is different from (A), (B), and (C). (19)” (lines 14-15) after “C10-C15 alkyl, and” (line 13) with 
“(D) ≥ 0 wt.-% to ≤ 1 wt.-% of at least one crosslinking reagent, 
(E) ≥ 0 wt.-% to ≤ 10 wt.-% of at least one ethylenically unsaturated monomer which is different from (A), (B), and (C), and 
(F) ≥ 0 wt.-% to ≤ 1 wt.-% of at least one chain transfer agent, 
wherein wt.-% is based on the total weight of the mixture, and 
wherein the C10- C15 alkyl has a mean degree of branching (iso-index) in the range of ≥ 1.5 to ≤ 3.5.”
Claim 35:
Replace “a crosslinking agent, a chain transfer agent” (line 2) after “surfactants,” (line 2) and before “and an initiator” (line 2) with “said crosslinking agent, said chain transfer agent”.
Claim 38:
Replace “formulations for plasterboard, for hydraulic binders such as mortar formulations, formulations for ceramics and for leather” (lines 3-4) after “plaster formulations,” (line 3) and before “.” (line 4) with “formulations for plasterboard, formulations for hydraulic binders, formulations for ceramics and formulations for leather”.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
Claims 1-12, 14-23, 25-33, and 39-41 are allowed. Claims 34-35 and 37-38, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (copolymer) and II, III (process of manufacturing copolymer and aqueous composition), as set forth in the Office action mailed on 9/9/2021, is hereby withdrawn and claims 34-35 and 37-38 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The prior art of record teaches a copolymer of present claims comprising monomer of formula (I) 
    PNG
    media_image1.png
    106
    270
    media_image1.png
    Greyscale
wherein n is a real integer in the range of ≥ 10 to ≤ 80, R2 denotes branched, unsubstituted C10-C15 alkyl, and C10-C15 alkyl has a mean degree of branching (iso-index) in the range of ≥ 1.5 to ≤ 3.5.  However, a certified copy of the English translation of the foreign priority document is provided by the Applicant.  Thus, it is not valid as a prior art and there rejections of record are withdrawn.
Furthermore, claims 34-35 and 37-38 directed to non-elected invention (i.e. process of making the copolymer and aqueous composition) contain all the limitations of an allowed product claim (i.e. copolymer) and are rejoined.  The rejoined claims after having been fully examined for patentability under CFR 1.104 are deemed to be allowable.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764